Citation Nr: 1709683	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to an increased rating for sinusitis presently rated as 30 percent disabling, effective prior to June 3, 2015, and 50 percent disabling, thereafter.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to a rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969, and September 1970 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO, in pertinent part, denied service connection for PTSD in June 2008.  The PTSD claim has been recharacterized to encompass all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2013, the RO granted service connection for residuals of a low back injury assigning a 20 percent rating, effective January 25, 2013; granted an increased rating of 30 percent for sinusitis, effective January 25, 2013; and denied an increased rating higher than 0 percent for rhinitis.  The RO also, in pertinent part, granted an increased rating of 50 percent for sinusitis in a July 2015 rating decision with an effective date of June 3, 2015.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim for further development in March 2012, November 2013, May 2015, and March 2016.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran has an in-service stressor that is related to his fear of hostile military activity and is consistent with the circumstances of his service. 

2.  A VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

3.  Effective prior to June 3, 2015, the symptoms associated with the Veteran's sinusitis and allergic rhinitis include watery eyes, nasal congestion, sneezing, headache, permanent hypertrophy of the nasal turbinates, and nonincapacitating episodes numbering seven or more a year.

4.  Effective June 3, 2015, the symptoms associated with the Veteran's sinusitis and allergic rhinitis include near constant sinusitis, involving sinus pain and pressure over the left cheek, pain and tenderness of the affected sinus.

5.  The Veteran's thoracolumbar spine disability is manifested by painful motion most severely restricted to forward flexion of 50 degrees, and bedrest less than one week due to incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder characterized to include PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  The criteria for a rating higher than 30 percent prior to June 3, 2015, or 50 percent, effective thereafter, for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 6513 (2016). 

3.  The criteria for a compensable rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 6522 (2016).

4.  The criteria for a rating higher than 20 percent the lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in April 2013, according to the November 2014 statement of the case, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The Board notes that the April 4, 2013 letter has not been scanned into VBMS or Virtual VA, but there is no indication that the letter was not sent, or that VA did not notify the Veteran as to how VA assigns disability ratings and effective dates.  The Veteran has not argued any prejudice regarding the notice he received in this matter.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.  

The Veteran underwent VA examinations in April 2013 and June 2015.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed.  The United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The Veteran's representative argued in the January 2017 appellant's brief that the examination for the lumbar spine was insufficient, but did not clarify as to the reason.  The June 2015 lumbar spine VA examination notes that the Veteran does not have pain on weight-bearing.  Thus, it would be presumed that he also would not have pain on nonweight-bearing.  The examination report does not specifically address passive versus active range of motion in the lumbar spine; but the examiner did report the Veteran's forward flexion accounting for pain limiting the motion and also noted that there was no additional limitation in range of motion after repetitive use.  After careful review the Board finds that the examination is adequate under applicable VA regulations and fully captures the functional impact of this disability, and thus, Board finds that the examination in June 2015 is adequate to rate the claim for the lumbar spine.

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Service Connection for Psychiatric Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2016). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2016).  

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3).

The Board has remanded the Veteran's PTSD claim several times for a medical opinion that adequately considers all relevant evidence of record, particularly, the Veteran's and his wife's lay statements concerning depressive symptoms he has experienced since service.  Most recently, a VA examiner in May 2016 found that the Veteran's depression was not related to military service because he only started treatment in 2006 and there was no continuity of symptoms since service.  However, once again, in spite of the lack of treatment, the examiner has not considered the Veteran's competent statements that he has suffered from depression since service.  The examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5 criteria.  The examiner determined that the Veteran met the stressor criteria based on his military service in Vietnam.

VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  

As the RO certified the Veteran's appeal to the Board in June 2011, this claim is governed by DSM-IV.  As the VA examiner did not consider the Veteran's competent statements regarding continued depressive symptoms since service and used the DSM-5 rather than the DSM-IV, an adequate medical opinion regarding the Veteran's claim still has not been provided.

Nonetheless, on review of the record, a VA psychiatrist in September 2007 diagnosed the Veteran with PTSD based on his symptoms of nightmares related to his combat in Vietnam.  It was noted that since his service he had experienced clear cut symptomatology of PTSD characterized by intrusive symptomatology (flashbacks during the day; combat-related nightmares), hyperarousal, and isolation symptoms to a severe degree persisting to present time.  The Veteran filed his service connection claim in July 2007; thus this diagnosis was within the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The Veteran has stated he was attached to the 193rd Infantry Brigade in Vietnam and that in November 1968 at "H2 Baldy, Hill 63" Air Strip between DaNang and Chu Lai, the compound was attacked by mortar and light fire from the enemy.  He recalled that he was on guard duty in a bunker when they were fired upon and that the enemy was forced to retreat but two soldiers were injured.  He indicated that after this he became very nervous and had to be relieved from his duty for a day.  He also noted additional occasions when they were attacked but could not recall exact dates.  He indicated that due to these incidents he had suffered from nightmares and difficulty sleeping.  

The service department responded to VA's requests for stressor verification that there was no record of the 193rd Infantry Brigade in South Vietnam; but that the 196th and 198th Infantry Brigades were based in Chu Lai and there was record of four rocket and mortar attacks prior to October 31, 1968 with no casualties or damages reported; and in September 1968, a U.S. base in Da Nang was subjected to enemy shelling and sabotage with no casualties or damages reported.  The RO determined that the Veteran's stressor could not be conceded based on the response from the service department.  

The Veteran's DD-Form 214 for his period of service after Vietnam denotes that he earned, in pertinent part, the Republic of Vietnam Gallantry Cross Unit Citation Badge w/ Palm.  The Republic of Vietnam awarded the Vietnam Gallantry Cross with Palm to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The Veteran's DD-214 for his period of service that included his Vietnam service is not of record.  The DD-214 for the period of service starting in September 1970 notes that his military occupational specialty was armorer/ unit supply specialist.  The circumstances under which the award of the Vietnam Gallantry Cross with Palm was made are not reflected in the record and service personnel records do not show assignment or duties that would have placed him in combat circumstances in Vietnam.  This raises a question of whether the award of the Vietnam Gallantry Cross with Palm was made merely because he served in a unit members of which participated in combat or whether he individually participated in actions in Vietnam consistent with combat.  

Nonetheless, the Board finds that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service in Vietnam.  It is also significant that a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  .  Accordingly, service connection for an acquired psychiatric disorder to include PTSD is warranted.

The Veteran's claim for service connection for PTSD has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome above below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

III.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).   Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as the claim for allergic rhinitis and sinusitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's left ankle disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A. Allergic Rhinitis and Sinusitis

The RO granted service connection for chronic sinusitis and allergic rhinitis in November 1991 assigning a 0 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6510.  

The Veteran filed his present increased rating claim for chronic sinusitis and allergic rhinitis in January 2013.  Due to subsequent grants of increased ratings, the chronic sinusitis is rated as 30 percent disabling from January 25, 2013, and 50 percent disabling from June 3, 2015 under 38 C.F.R. § 4.97, Diagnostic Code 6513.  The rhinitis rating under Diagnostic Code 6522 remains at 0 percent.

Under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514), a 0 percent rating is assigned for sinusitis that is detected by x-ray only.

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An April 2013 VA examination report shows that the Veteran claimed worsening symptoms associated with his allergic rhinitis and sinusitis.  He reportedly used cetirizine 10 mg when necessary, but complained of no relief from symptoms; he preferred Allegra with better results.  The symptoms associated with sinusitis included headaches, sneezing, nasal stuffiness, and watery eyes.  He had had seven or more non-incapacitating episodes of sinusitis over the past 12 months.  There had been no incapacitating episodes of chronic sinusitis.  The Veteran had not had sinus surgery.  As for the rhinitis, there was not greater than 50 percent obstruction of the nasal passage on both sides, complete destruction on one side due to rhinitis, nasal polyps, or granulomatous conditions.  There was permanent hypertrophy of the nasal turbinates.  X-ray examination did not show any acute sinus disease.  There were inflammatory changes/ rhinitis versus hypertrophic changes of the intranasal soft tissue.

Based on these findings, as noted, the RO granted an increased rating of 30 percent for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513, based on the finding of more than six non-incapacitating episodes per year of sinusitis.  The next higher 50 percent rating for sinusitis is not warranted based on this examination because there was no radical surgery or near constant sinusitis symptoms shown.  

A compensable rating for rhinitis under Diagnostic Code 6522 also was not shown, as there were no nasal polyps, nor was there greater than 50 percent obstruction of the nasal passage on both sides, or complete destruction on one side due to rhinitis.

A June 2015 VA examination report shows that the Veteran currently used an oral antihistamine medication (Loratadine) and a corticosteroid-based nasal spray (Flonase) but his symptoms did not remit.  He experienced chronic nasal and sinus congestion with sinus pain over the left maxillary sinus.  He also suffered from frequent runny nose and sneezing.  Symptoms attributed to his sinusitis included near constant sinusitis, involving sinus pain and pressure over the left cheek, and pain and tenderness of the affected sinus.  

Based on the finding on the June 2015 VA examination, as noted, the Veteran was assigned a 50 percent rating for his sinusitis symptoms under Diagnostic Code 6513, namely near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  This is the highest schedular rating available under Diagnostic Code 6513.

A compensable rating for allergic rhinitis still was not shown based on the June 2015 VA examination, as there were no findings of polyps, nor greater than 50-percent obstruction of nasal passages on both sides, or complete obstruction on one side, under Diagnostic Code 6522.

The Veteran's representative argued on the January 2017 post-remand brief that the Veteran's sinusitis symptoms essentially remained unchanged from examination in April 2013 and June 2015, and that therefore, the 50 percent rating should be assigned earlier than June 3, 2015.  The medical evidence, however, does not demonstrate that the criteria for a 50-percent rating were shown until the examination in June 2015, as discussed above.

The Veteran is competent to report symptoms associated with his sinusitis and allergic rhinitis, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his sinusitis and allergic rhinitis and his statements on these medical questions are of little probative value.  These statements are far outweighed by the medical evidence of record demonstrating clinical analysis of the sinuses and nose.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the evidence shows that the assignment of a rating higher than 30 percent prior to June 3, 2015, or higher than 50 percent, effective thereafter is not warranted.  The evidence is against a separate compensable rating for allergic rhinitis as the evidence weighs against a finding of 50 percent or more obstruction or polyps during the appellate period.  The preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

B.  Lumbar Spine

As noted, the Veteran has a 20 percent rating for his lumbar spine disability, effective January 25, 2013.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016).

Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides:  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, the United States Court of Appeals for Veterans Claims also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Based on review of the relevant diagnostic criteria, the only way the Veteran can get the next higher disability rating for his lumbar spine disability is if his forward flexion is limited to 30 degrees or less; he has favorable ankylosis of the entire thoracolumbar spine; or he has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

The medical evidence of record does not show that a rating higher than 20 percent is warranted for the lumbar spine based on limitation of motion.

An April 2013 VA examination report shows the Veteran had a diagnosis of lumbar spine degenerative disc disease and lumbar strain.  The Veteran complained of constant low level back pain and that the flare-ups in back pain caused difficulty walking.  On objective testing, forward flexion was to 50 degrees, which is where painful motion also began.  Repetitive motion testing did not change the range of motion.

A June 2015 VA examination report shows that forward flexion was to 75 degrees, which includes pain.  There was no evidence of pain with weight-bearing.  Repetitive use testing did not result in additional functional loss.

As the Veteran's forward flexion in the lumbar spine is most severely restricted to 50 degrees, the next higher rating of 40 percent is not warranted under the general rating formula for diseases and injuries of the spine.  The findings also demonstrate that the Veteran is not entitled to a rating higher than 20 percent for the lumbar spine disability based on limitation of motion, as none of the objective findings demonstrate ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.      

In addition, the evidence does not show that a rating higher than 20 percent is warranted based on incapacitating episodes due to intervertebral disc syndrome under Diagnostic Code 5243.  The April 2013 VA examination report shows that the Veteran had intervertebral disc syndrome but that the total duration of incapacitating episodes over the past 12 months was less than one week.  The June 2015 VA examination report notes that intervertebral disc syndrome is not shown.  Also, none of the medical evidence shows doctor-prescribed bed rest for at least four weeks.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence shows that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to limitation of motion to 30 degrees or ankylosis of the spine, as a result of pain.  

The diagnostic criteria for rating disabilities of the spine allow for separate ratings based on neurological impairment.  However, none of the medical evidence of record shows any neurological impairment related to the lumbar spine disability.  The April 2013 VA examination report notes normal sensory examination, negative straight-leg testing, no radicular pain or any other signs or symptoms due to radiculopathy, and no other neurologic abnormalities.  The same findings were noted on examination in June 2015.  

The Veteran asserts that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and her assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment and finds that the impairment has been considered by the 20 percent rating assigned.

For all the foregoing reasons, the Board finds that a rating higher than 20 percent is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


IV.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's sinusitis/ allergic rhinitis and lumbar spine disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has include watery eyes, nasal congestion, sneezing, headache, permanent hypertrophy of the nasal turbinates, nonincapacitating episodes numbering seven or more a year, and near constant sinusitis, as well as pressure over the left cheek due to his sinusitis and rhinitis disabilities.  He also has limitation of motion in the lumbar spine.  However, these symptoms do not present an exceptional or unusual disability picture, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's sinusitis and allergic rhinitis is manifested by watery eyes, nasal congestion, sneezing, headache, permanent hypertrophy of the nasal turbinates, nonincapacitating episodes numbering seven or more a year, and near constant sinusitis.  These symptoms are encompassed within the rating criteria under Diagnostic Code 6513 for sinusitis.  The Veteran's thoracolumbar spine disability is manifested by painful motion most severely limited to 50 degrees.  This symptom is encompassed within the rating criteria under Diagnostic Codes 5237.  

The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, with regard to the sinusitis, allergic rhinitis, and lumbar spine disability, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the allergic rhinitis/ sinusitis and lumbar spine disability are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization or marked interference with employment due to the sinusitis/ allergic rhinitis or lumbar spine disability.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the ratings assigned for the sinusitis/ allergic rhinitis and lumbar spine disability are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he has as a result of his sinusitis and lumbar spine disability are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board has considered whether a claim for unemployability has been raised by the record. The record does not suggest that the Veteran is unemployable as a result of his service-connected allergic rhinitis/ sinusitis and/ or lumbar spine disability.  The April 2013 and June 2015 VA examinations note that the Veteran's allergic rhinitis/ sinusitis and lumbar spine disabilities did not affect the Veteran's ability to work.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to service connection for a psychiatric disability, to PTSD and anxiety disorder, is granted.

Entitlement to an increased rating for sinusitis presently rated as 30 percent disabling, effective prior to June 3, 2015, and 50 percent disabling, thereafter, is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to a rating in excess of 20 percent for lumbar strain is denied.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


